Title: [Diary entry: 7 April 1787]
From: Washington, George
To: 

Saturday 7th. Mercury at 52 in the Morning—58 at Noon and 52 at Night. Wind Easterly in the Morning & cool; but shifting afterwards more Southerly and dying away till the evening it grew warmer. The appearances of rain vanished. Rid to the Fishing landing and the Plantations at the Ferry, French’s, Dogue run, and Muddy hole. At French’s the rolling of the Barley, and the Flax seed & Oats would be compleated by Night and the grd. round the Barn which had been originally intended for Barley was sown upon the first plowing with Oats and grass seeds as the other parts of the field had been. The qty. of grd. being about 5 acres recd. 9 bushls. of Oats and  gallns. of Orchard grass Seed,  pints of red clover, and  pints of Timothy. At Muddy hole plowed the 1st. & 3d. square for Barley; as I had done the 2d. & 4th. before for Oats. These two Squares were, that is the North half of them, manured each with 50 bushels of dung, precisely as those for Oats had been. In my Botanical garden in the Section immediately adjoining to, & west of the Salt House I sowed first 3 rows of the Kentucke clover 15 inches a part and next to these 9 rows of the guinea grass in rows the same distance apart. Colo. Henry Lee, and his Brother Mr. Richd. Lee came here to dinner and proceeded to Alexandria afterwards. Sent up to day for my Nephews George & Lawe. Washington who came down whilst we were at Dinner.